DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 8-10, 15 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 5 of Robinson ‘135; Timothy Mark et al. (US 9561135 B2). 
Regarding instant claim 1, Robinson ‘135 claims all limitations in claim 1. Although Robinson ‘135 uses the term “adhesive layer” instead of “contact layer.” 
Regarding instant claim 9, Robinson ‘135 claims all limitations in claims 1 and 16. Robinson ‘135 claims an adhesive layer formed of a substantially uniform silicone 
having a thickness greater than about 100 microns (claim 2, wherein the thickness of the adhesive layer is between about 100 microns and about 600 microns);
the adhesive layer having a first surface and a second surface (claim 1, the adhesive layer having a first surface and a second surface);
a plasma layer having a thickness of about 5 microns formed by treating the first surface of the adhesive layer with a plasma treatment process (claim 1, a plasma layer having a thickness of about 5 microns formed by … plasma treatment process); and 
wherein the second surface of the adhesive layer is configured to adhere to tissue (claim 1, wherein the second surface of the adhesive layer is configured to adhere at least to the tissue site). 
Regarding instant claim 16, Robinson ‘135 claims all limitations in claims 1 and 2 as discussed for instant claim 9 above. Regarding the limitation of an adhesive layer configured to draw the plasma layer toward an epidermis to fill gaps between the plasma layer and the epidermis, Robinson ‘135 claims a substantially homogeneous silicone adhesive that is configured to adhere at least to the tissue site (claim 1). Robinson ‘135 also claims an adhesive layer thickness between about 100 microns and about 600 microns (claim 2). A thick skin-compatible adhesive is capable of holding the plasma layer in contact with the epidermis. In this way, the adhesive layer draws the plasma layer towards the epidermis. 

Regarding instant claims 2, 3, 8, 10 and 15, Robinson ‘135 claims all limitations in claims 1, 2 and 5 as shown in table 1. 
Table 1: Robinson ‘135 double patenting
instant claim 
Robinson ‘135
instant claim 
Robinson ‘135
2
2
10
2
3
1
15
5
8
5





Claims 1-7, 9-14 and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5, 6, 8, 10, 13 and 16 of Robinson ‘870; Timothy Mark et al. (US 10278870 B2). 
Regarding instant claim 1, Robinson ‘870 claims all limitations in claim 1. Robinson ‘870 uses the term “flexible film” instead of “contact layer.” 

Regarding instant claim 9, Robinson ‘870 claims conforming tissue seal (claim 1, conforming tissue seal comprising a flexible film), comprising: 
an adhesive layer formed of a substantially uniform silicone adhesive (claim 1, a flexible film formed of silicone); 
having a thickness greater than about 100 microns (claim 8, wherein a thickness of the flexible film is greater than about 100 microns);
the adhesive layer having a first surface and a second surface (claim 1, a flexible film … having a first surface and a second surface);
a plasma layer having a thickness of about 5 microns (claim 16, substrate having a thickness of about 5 microns);
formed by treating the first surface of the adhesive layer with a plasma treatment process (claim 1, a substrate having a thickness formed by treating the first surface of the flexible film with a plasma treatment process); and 
wherein the second surface of the adhesive layer is configured to adhere to tissue (claim 1, wherein the second surface of the flexible film is configured to adhere at least to the tissue site). 
Robinson ‘870 does not explicitly claim a substantially uniform silicone adhesive. However, this feature would have been obvious since Robinson ‘870 claims a plasma layer basis weight (claim 2) and a flexible film coating basis weight (claim 3), which both imply that the material has a generally uniform thickness.  

Regarding instant claim 16, Robinson ‘870 claims all limitations in claims 1, 8 and 16 as discussed for instant claim 9 above. Regarding the limitation of an adhesive layer configured to draw the plasma layer toward an epidermis to fill gaps between the plasma layer and the epidermis, Robinson ‘870 claims  a flexible film formed of silicone that is configured to adhere to a tissue site (claim 1), including a coating basis weight between about 80 - 400 g/m2 (claim 3). A skin-compatible adhesive applied with a high basis weight is capable of holding the plasma layer in contact with the epidermis and drawing the plasma layer towards the epidermis. 



Regarding instant claims 3-7, 10-14 and 17-20, Robinson ‘870 claims all limitations in claims 2, 3, 5, 6, 8, 10, 13 and 16 as shown in table 2. 
Table 2: Robinson ‘870 double patenting
instant claim 
Robinson ‘870
instant claim 
Robinson ‘870
instant claim 
Robinson ‘870
2
8
7
13
14
6
3
16
10
8
17
2
4
2
11
10
18
10
5
3
12
13
19
5
6
10
13
5
20
6



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Epstein; Marc Irwin	US 20130019569 A1
Zhu; Dunshen et al.	US 20110262523 A1
Dehlinger; Anne M. et al.	US 20120308754 A1
Hurwitz; Marni Markell et al.	US 20070249981 A1
Garvic; James E. et al.	US 6579585 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781